DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-28 are pending.

Claim Objections
Claims 16-20, 22, and 24-28 are objected to because of the following informalities:  
The claims recite “the computer readable media’. Claims should recite “the non-transitory computer-readable media” as per the independent claims 15, 21, and 23.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US Publication No. 2019/0342248 A1).
With respect to claim 1, Thompson teaches a computer-implemented method comprising: sending, by a client application to an email server, a first request to access an email message (paragraph 0018; 0025-0027 disclose the user accessing/receiving electronic messages); receiving, in response to the first request, email message data, the email message data specifying a note identifier of a note (paragraph 0018; 0025-0027; 0031-0032 disclose receiving the message-to-self including the link to the digital note within the note-taking application); sending, to an application server, a second request to access the note based on the note identifier (paragraph 0018; 0025-0027; 0031-0032 disclose the user selecting the link included in the electronic message to view the digital note); receiving, in response to the second request, note data that defines, at least in part, content of the note (paragraph 0018; 0025-0027; 0031-0032 disclose the user selecting the link included in the electronic message to view the 

With respect to claim 2, Thompson teaches wherein the email message data includes a note link (paragraph 0018; 0025-0027; 0031-0032 disclose receiving the message-to-self including the link to the digital note within the note-taking application); and wherein sending the second request to access the note includes opening the note link (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-4 disclose receiving the message-to-self including the link to the digital note within the note-taking application).

With respect to claim 3, Thompson teaches copying, by the client application, the note link (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-5); sending, electronically, the note link to an account specified by an account identifier (paragraph 0018; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 4, Thompson teaches receiving input including edit operations to edit the note (paragraph 0042-0045); as the edit operations are received, sending edit data corresponding to the edit operations to the application server (paragraph 0042-0045).

With respect to claim 5, Thompson teaches wherein the edit data includes conflict-free replicated data type (CRDT) data (paragraph 0042-0047).

With respect to claim 6, Thompson teaches receiving input to provide access to the note to one or more accounts associated with one or more account identifiers (paragraph 0025; 

	With respect to claim 7, Thompson teaches a computer-implemented method comprising: receiving, by a client application, a first request to edit an email message with a note, wherein the first request includes an email message identifier, email data, and note data, wherein the note data includes edit operations that define content of the note (paragraph 0042-0045 disclose updating notes using electronic messages); sending, to an email server, an instruction to include a note link in the email message, wherein the note link specifies a note identifier of the note (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5 disclose receiving the message-to-self including the link to the digital note within the note-taking application); sending, to an application server the note data and the note identifier (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 8, Thompson teaches wherein the first request includes creating a new note (paragraph 0031); wherein the method further comprising: in response to the first request, sending to the application server a second request for the note identifier (paragraph 0031); receiving, in response to sending the second request, the note identifier (paragraph 0031).

With respect to claim 9, Thompson teaches a method comprising: receiving, from a first client application, a first request to access a note, wherein the first request specifies a note identifier of the note (paragraph 0023; 0025-0027; 0031-0032); sending, to the first client application and based at least in part on the note identifier, note data used to cause a display device to display the note in-line with an email message (paragraph 0023; 0025-0027; 0031-0032); receiving, from a second client application, a second request to access the note, wherein 

With respect to claim 10, Thompson teaches wherein a first computing device provides the first client application, and a second computing device provides the second client application (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 11, Thompson teaches wherein the first computing device is different from the second computing device (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 12, Thompson teaches receiving, from the second client application, edit data for performing an edit operation on the note (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5); storing, based on the edit data, updated note data (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 13, Thompson teaches sending the updated note data to the first client application (paragraph 0023; 0025-0027; 0031-0032; Figs. 3-5).

With respect to claim 14, Thompson teaches wherein the edit data includes conflict-free replicated data type (CRDT) data (paragraph 0042-0047).

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 22 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 23 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 24 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

The limitations of claim 25 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

The limitations of claim 26 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

The limitations of claim 27 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

The limitations of claim 28 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







3/25/2022